UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of April 2010 Commission File Number: 000-50492 LIVEREEL MEDIA CORPORATION (Translation of registrant's name into English) 2300 Yonge Street, Suite 1710 P.O. Box Toronto, Ontario, Canada MP4 1E4(Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. [X] Form 20-F[] Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [] Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of Yes [] No [X] If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): TABLE OF CONTENTS 1. Material Change Report of Registrant as filed on SEDAR on April 9, 2010. 2. Press Release of Registrant dated April 5, 2010 as filed on SEDAR on April 5, 2010. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated:April 13, 2010 LIVEREEL MEDIA CORPORATION By: /s/ Jason Meretsky Name:Jason Meretsky Title: Chief Executive Officer Page 2 ITEM 1 FORM 51-102F3 MATERIAL CHANGE REPORT Item 1. REPORTING ISSUER LiveReel Media Corporation (the “Issuer”) 2300 Yonge Street, Suite 1710 P.O. Box 2408 Toronto, Ontario M4P 1E4 Item 2. DATE OF MATERIAL CHANGE April 5, 2010. Item 3. PRESS RELEASE A press release was issued by the Issuer on April 5, 2010 via a Canadian news wire service, a copy of which has been filed on SEDAR. Item 4. SUMMARY OF MATERIAL CHANGE The Issuer appoints Jason Meretsky as Chief Executive Officer and director. Item 5. FULL DESCRIPTION OF MATERIAL CHANGE The Issuer appointed Jason Meretsky as Chief Executive Officer replacing Gregg Goldstein.Mr. Meretsky also joins the board of directors following the resignation of Gregg Goldstein.Mr. Meretsky brings considerable management and business experience as the Company embarks upon an acquisition strategy to increase the breadth and focus of the Issuer. Following this management change, Steve Dabbah and Joanne Butterfield Douglas have resigned from the board and will be replaced by Janice Barone and Diana van Vliet. The Issuer’s current Chief Financial Officer, Steve Wilson, will continue in his current capacity but has resigned from the board. Item 6. RELIANCE ON SUBSECTION 7.1(2) OF NATIONAL INSTRUMENT 51-102 Not applicable. Page 3 Item 7. OMITTED INFORMATION No information has been omitted from this material change report. Item 8. EXECUTIVE OFFICER The following senior officer of the Issuer is knowledgeable about the material change and the Report and may be contacted by the Commission as follows: Jason Meretsky, Chief Executive Officer Telephone:416-484-5067 Facsimile416-480-2803 Item 9. DATE OF REPORT April 9, 2010. Page 4 ITEM 2 For Immediate Release LiveReel names new CEO Toronto, Canada – April 5, 2010 – LiveReel Media Corporation (OTCBB: LVRLF) today announced the appointment of Jason Meretsky as chief executive officer of the Company effective immediately.Mr. Meretsky also joins the board of directors following the resignation of Gregg Goldstein. Following this management change, Steve Dabbah and Joanne Butterfield Douglas have resigned from the board and will be replaced by Janice Barone and Diana van Vliet. Mr. Meretsky is a corporate lawyer who brings considerable management and business experience as the Company embarks upon an acquisition strategy to increase the breadth and focus of LiveReel. “We want to take this opportunity to thank Gregg Goldstein, LiveReel’s outgoing CEO, for his service and we wish him well in his future endeavors,” said Mr.
